 In the Matter Of WALWORTH COMPANY, INC.avdPRIVATE.PROPERTYPROTECTORS LOCAL 23309, AFLCase No. R-41827.-Decided February 13,194110?Jurisdiction:valves and fittings manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal'to accord petitioner recognition ; electionnecessary.Unit Appropriate for Collective Bargaining:plant-protection employees at oneof, Company's plants,excluding chiefs,-lieutenants, and captains;agreementas toMr. A. C. Wadsworth,ofWashington Park, Ill., for the Company.Mr. Fred Olds,of East St. Louis, Ill., for the Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition,duly filed by Private Property Protectors Local 23309,<:,ffiliatedwith the' American Federation of Labor, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the employees of Walworth Company, Inc., Washington Park,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before'Laurence H. Whitlow, Trial Examiner. Said hearing was held at St.Louis, Missouri, on February 1, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to bebeard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYWalworth Company, Inc., operates plants in Massachusetts, Penn-sylvania, Illinois, and Alabama.This,proceeding,involves employees47N.L R B, No. 72.-512 WALWORTH COMPANY, INC.513at the plant. n Washington Park, Illinois, where the Company is en-gaged in the manufacture of cast steel valves and fittings. The Com-pany purchases monthly for use at its Washington Park plant raw,materials valued in excess of $30,000, over 50 percent of which isshipped to it from points outside Illinois.Over 50 percent of allproducts manufactured at the Washington Park plant are shippedto points outside Illinois.The Company admits it is engaged in com-merce within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDPrivate Property' Protectors Local 23309, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn/January 5, 1943, the Union notified the Company that it repre-sented a majority of the employees involved herein, and requested-ameeting to discuss the matter of recognition as the bargaining agent.The Company, by letter dated January 9, 1943, questioned the claimof the Union and declined to participate in the suggested meeting.A report of the Regional Director, introduced into evidence at thehearing, indicates that-the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allplant-protection employees of the Washington Park plant, excludingchiefs, lieutenants, and captains, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVESeWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the.pay-roll period immediately preceding the date of the Direction of Elec-iThe Regional Director reported that the Union submitted 11 designations, dated inNovember and December 1942; that all the designations bore apparently genuine originalsignatures, and 10 bore the names of persons listed on the Company's pay roll of January21, 1943, which pay roll contains the names of 12 persons in the appropriate unit.513024-43-vol. 47-33 514DECISIONSOF NATIONALLABOR RELATIONS BOARDtion herein,subject'to the limitations and additions,set, forth in theDirection.IDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor^Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National, Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Walworth Com-pany, Inc.,Washington Park,' Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, actin--in this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees' in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did`not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Private Property Protectors -Local 23309, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining.A